DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.

Applicants' arguments, filed January 31, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 6 and 14 - 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 1 has been amended to specify that the claimed dosage formulation is in a volume of at least 100 µL, citing to ¶¶ [0085] and [0088] of the PGPub of the instant application. Both locations indicate that 600 µg of D-Cy5 [what appears to be a G4-OH PAMAM dendrimer reacted with the near-infrared dye Cy5 after partial functionalization with 6-amino caproic acid using FMOC protection/deprotection chemistry) in 100 µL of sterile PBS (phosphate buffered saline). However, this narrow disclosure is insufficient to support the breadth of the new claim language. The newly added claim language encompasses any volume as there is no upper limit on the volume, of any dendrimer-conjugate in any solvent. There was no indication in the application as originally filed that 100 µL was contemplated as a lower limit for the volume of the dosage formulation. The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to additional locations wherein support can be found and/or explain how implicit support for the full breadth of the new claim language was present.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6 and 14 – 17 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iezzi et al. (Biomaterials, 2012). This rejection is MAINTAINED for the reasons of record set forth herein.
Iezzi et al. discloses intravitreal administration of dendrimer-fluocinolone acetonide (D-FA) to rat eyes (materials and methods section). Fluocinolone acetonide is a small molecule agonist of the corticosteroid receptor that possesses anti-inflammatory activity and is covalently linked to a G4 hydroxyl-terminated polyamidoamine (PAMAM) dendrimer as shown in scheme 1. In section 2.3, a solution, such as pH 7.4 PBS (see section 3.3) with total volume of 15 mL with a known concentration of the conjugate was prepared.
The recitation “dosage formulation formulated for systemic delivery” in the preamble of the claim indicates the intended administration mode of the dosage formulation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The compositions with D-FA in phosphate buffered saline and DMSO used as the solvent for all injections (sections 2.5) results in a composition that is suitable for systemic administration, such as subcutaneous, intramuscular or intravenous injection as required by the instant claims. The pH 7.4 PBS used in for drug release experiments also results in a composition that is capable of being systemically administered.

Applicants traverse this rejection on the grounds that all elements and limitations of the claims must be described in a single reference that enables one to make and use the claimed invention. Iezzi discloses intravitreal injections with a volume of 1 µL and amended claim 1 requires a 100 µL dosage formulation and therefore Iezzi et al. does not anticipate the claims.
These arguments are unpersuasive. The 1 µL injection volume is not the only disclosure of the formulations that are prepared and as cited above, a formulation with a total volume of 15 mL with the dendrimer conjugate was also prepared. While this was not labeled as a “dosage formulation”, a formulation comprising the required conjugate in a volume of at least 100 µL was disclosed that is capable of being systemically delivered. Such a formulation falls within the scope of claim 1 and therefore Iezzi et al. still anticipates the claimed composition.

Claim(s) 1, 4 – 6 and 14 – 17 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kannan et al. (US 2011/0034422). This rejection is MAINTAINED for the reasons of record set forth herein.
Kannan et al. discloses the encapsulation of the dendrimer-FA conjugate in a PLGA (poly(lactide-co-glycolide) nanoparticle that is administered via a variety of routes including the systemic routes of intravenously, orally and intraperitoneally (¶ [0121]).  The dendrimer-FA conjugate is a PAMAM-G4-OH dendrimer conjugated to fluocinolone acetonide (FA; ¶ [0077]). For in vitro release studies, PLGA-dendrimer-FA microspheres were combined with 250 µL of 0.1 M phosphate buffer, (pH 7.4 PBS; ¶ [0182]). 
The recitation “dosage formulation formulated for systemic delivery” indicates the intended administration mode of the dosage formulation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The possible administration routes of intravenous, oral and intraperitoneal are systemic administration routes, and therefore the compositions disclosed are formulated for systemic delivery.

Applicants traverse this rejection on the grounds that Kannan et al. carries out intravitreal injections in a volume of 1 µL and does not disclose a dosage formulation of 100 µL.
These arguments are unpersuasive. As cited above, Kannan et al. also prepared a formulation that was 250 µL in total volume. While this was not labeled as a “dosage formulation”, a formulation comprising the required conjugate in a volume of at least 100 µL was disclosed that is capable of being systemically delivered. Such a formulation falls within the scope of claim 1 and therefore Kannan et al. still anticipates the claimed composition.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 6 and 14 – 17 were rejected under 35 U.S.C. 103 as being unpatentable over Iezzi et al. (Biomaterials, 2012) in view of Kannan et al. (US 2011/0034422). This rejection is MAINTAINED for the reasons of record set forth herein.
Iezzi et al. is discussed above.
Including the dendrimers in a liposome, microcapsule, nanoparticle or nanocapsules is not disclosed.
Kannan et al. is discussed above and also discloses that the dendrimer-drug devices can themselves be further packages for enhanced sustained release such as by encapsulation into biodegradable PLGA microspheres (¶ [0071]) or non-degradable (¶ [0113]). Incorporation into large scale entities such as a microparticle, a nanoparticle, a liposome, a microcapsule or a nanocapsule is disclosed (¶ [0013], claim 45). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the FA-PAMAM-OH dendrimers of Iezzi et al. in a larger structures such as microparticle or nanoparticle as disclosed by Kannan et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kannan et al. discloses that PAMAM-OH dendrimers conjugated to drugs can be encapsulated and incorporated into larger scaled structures such as microparticles, nanoparticles, liposomes, microcapsules or nanocapsules and that this can further enhanced sustained release. It also would have been obvious to optimize the volume of the solution as this is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of dendrimer-drug conjugate and volume of composition to best achieve the desired results. The person of ordinary skill in the art would routinely optimize the concentration of the therapeutic agent in the formulation to be administered and the volume to be administered to deliver a therapeutically effective dose based on factors such as the intended administration route, condition to be treated and characteristics of the subject being treated such as the severity of the condition to be treated, size and desired outcome of the treatment. The solubility of the dendrimer-drug conjugate in the solvent and the dose that would need to be administered to deliver such a dose can alter the volume that would be administered to a subject. There is no evidence of record as to the criticality of the solution volume being at least 100 µL.

Applicants traverse this rejection on the grounds that Iezzi et al. does not teach or suggest dosage formulations of at least 100 µL and teaches away from systemic administration. The benefits and unexpected findings associated with systemic administration could not have been predicted. The same arguments apply to Kannan et al. Iezzi et al. focuses on intravitreal injection with a 1 µL volume administered that is dissolved in a small amount of DMSO, and there is no rational reason to increase this volume by 100-fold.
These arguments are unpersuasive. The instant claims are drawn to a composition with an intended use of systemic administration and not a method of use with an active step of systemic administration of the claimed composition. The compositions of both Iezzi et al. and Kannan et al. are in solvents such as pH 7.4 phosphate buffered saline that is capable of being systemically administered, meeting the recitation of the intended use recited in the preamble of the instant claims. The structure of the claimed dendrimer conjugate in the prior art that is the same as the claimed conjugates and that structure controls the localization after systemic administration. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). That the prior art administers the same formulation as claimed via a different administration route that is capable of being systemically administered does not rise to the level of teaching away as “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123, emphasis added.
1 µL is a very small volume and as explicitly disclosed by both Iezzi et al. and Kannan et al., solutions of larger volumes (e.g. 250 µL or 15 mL) using solvents that are suitable for systemic administration can be prepared. The person of ordinary skill in the art would routinely optimize the concentration of the therapeutic agent in the formulation to be administered and the volume to be administered based on factors discussed above such as the severity and particular condition to be treated in the subject. The solubility of the therapeutic in the solvent and the dose that would need to be administered to deliver such a dose can alter the volume that would be administered to a subject. The applied prior art and the knowledge of the person of ordinary skill in the art renders obvious the preparation of formulations of dendrimer drug conjugates that are at least 100 µL.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding that previously applied nonstatutory double patenting and provisional nonstatutory double patenting rejections, Applicants argue that nothing discloses or suggests a volume of at least 100 µL.
These arguments are unpersuasive. The knowledge of the person of ordinary skill in light of the claims and Kannan et al. were applicable renders obvious volumes of at least 100 µL as discussed in greater detail herein.

Claims 1, 3 – 6 and 14 – 17 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 9,526,794 in view of Kannan et al. (US 2011/0034422). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’794 recite a hydrogel nanoparticles comprising PAMAM dendrimers with attached amino acid linkers and covalent linkages to a drug or imaging agent (claim 1). The hydrogel nanoparticles can be formulated for intravenous, intramuscular or subcutaneous administration (claim 5) and therefore can be formulated for systemic delivery. Claimed drugs include corticosteroids and non-steroidal anti-inflammatory agents (claim 7) such as minocycline and N-acetyl cysteine (claim 11)
Terminal hydroxy group and including the dendrimers in a liposome, microcapsule, nanoparticle or nanocapsules is not claimed.
Kannan et al. is discussed above.  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the hydrogel nanoparticles of US’794 prepared using a PAMAM dendrimer with surface hydroxyl groups in a larger structures such as a microparticle or nanoparticle.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kannan et al. discloses that dendrimers conjugated to drugs can be encapsulated and incorporated into larger scaled structures such as microparticles, nanoparticles, liposomes, microcapsules or nanocapsules and that this can further enhanced sustained release. The surface hydroxyl groups can react with the appropriate functional groups on the amino acids to prepare the conjugates recited in the claims of US’794.
The volume of the solution is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of dendrimer-drug conjugate and volume of composition to best achieve the desired results. The person of ordinary skill in the art would routinely optimize the concentration of the therapeutic agent in the formulation to be administered and the volume to be administered to deliver a therapeutically effective dose based on factors such as the intended administration route, condition to be treated and characteristics of the subject being treated such as the severity of the condition to be treated, size and desired outcome of the treatment. The solubility of the dendrimer-drug conjugate in the solvent and the dose that would need to be administered to deliver such a dose can alter the volume that would be administered to a subject. There is no evidence of record as to the criticality of the solution volume being at least 100 µL.

Claims 1, 3 – 6 and 14 – 17 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 13 of U.S. Patent No. 10,369,124. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’124 recite a composition comprising a hydroxyl-terminated PAMAM dendrimer conjugates to one or more therapeutic agents for use in the treatment of an inflammatory and/or angiogenic disease in the eye. The dendrimers can be included in liposomes, microcapsules, nanoparticles or nanocapsules (claim 2). Exemplified therapeutic agents include proteins, oligonucleotides and small molecules (claim 6) such as triamcinolone acetonide (claim 8).  The composition can be administered intravenously (claim 13), indicating that they are suitable for systemic delivery.
The volume of the solution is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of dendrimer-drug conjugate and volume of composition to best achieve the desired results. The person of ordinary skill in the art would routinely optimize the concentration of the therapeutic agent in the formulation to be administered and the volume to be administered to deliver a therapeutically effective dose based on factors such as the intended administration route, condition to be treated and characteristics of the subject being treated such as the severity of the condition to be treated, size and desired outcome of the treatment. The solubility of the dendrimer-drug conjugate in the solvent and the dose that would need to be administered to deliver such a dose can alter the volume that would be administered to a subject. There is no evidence of record as to the criticality of the solution volume being at least 100 µL.

Claims 1, 3 – 6 and 14 – 17 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,561,673. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’673 recite compositions and methods utilizing a PAMAM dendrimer linked to the therapeutic agent N-acetyl cysteine (claim 1). The PAMAM dendrimer can have terminal hydroxyl groups (claim 4). The compositions can be in an amount effective to treat inflammation or neuroinflammation in a subject (claim 8). The composition can be formulated for parenteral or oral administration (claim 12), indicating that they are suitable for systemic delivery. The composition can be formulated as nanoparticles or microparticles (claim 13) 
The volume of the solution is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of dendrimer-drug conjugate and volume of composition to best achieve the desired results. The person of ordinary skill in the art would routinely optimize the concentration of the therapeutic agent in the formulation to be administered and the volume to be administered to deliver a therapeutically effective dose based on factors such as the intended administration route, condition to be treated and characteristics of the subject being treated such as the severity of the condition to be treated, size and desired outcome of the treatment. The solubility of the dendrimer-drug conjugate in the solvent and the dose that would need to be administered to deliver such a dose can alter the volume that would be administered to a subject. There is no evidence of record as to the criticality of the solution volume being at least 100 µL.

Claims 1, 3 – 6 and 14 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14, 29 and 30 of U.S. Patent No. 11,160,881 in view of Kannan et al. (US 2011/0034422).
Application No. 16/608,691 has issued as U.S. Patent No. 11,160,881 since the mailing of the previous Office Action so the provisional nonstatutory double patenting is not a non-provisional nonstatutory double patenting rejection over the issued patent.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’881 recite a G2 – G10 PAMAM dendrimer with m hydroxyl surface groups to which is also conjugated a fluorophore Z (claim 1). \Methods in which the dendrimer is administered to perform angiography in the eye (claim 15) are also claimed, with intravenous administration recited in claim 18, so the compositions can be formulated for systemic delivery. The method can further comprise administration of a therapeutic agent, including the anti-inflammatory agents triamcinolone acetonide and anti-VEGF agents. 
Including the dendrimers in a liposome, microcapsule, nanoparticle or nanocapsules is not claimed. Covalent linkage of an anti-inflammatory or anti-angiogenic therapeutic agent to the dendrimer is not claimed.
Kannan et al. is discussed above. Additionally, Kannan et al. discloses that drugs can be incorporated into the formulation by covalent linkage (e.g., ¶ [0012], claim 43).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the dendrimers of US’881 in a larger structures such as a microparticle or nanoparticle and/or to covalent link the therapeutic agent such as the anti-inflammatory agent of Kannan et al. to the dendrimer.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kannan et al. discloses that dendrimers conjugated to drugs can be encapsulated and incorporated into larger scaled structures such as microparticles, nanoparticles, liposomes, microcapsules or nanocapsules and that this can further enhanced sustained release and covalent linkage of the therapeutic agent to the dendrimer that comprises the fluorophore will allow for imaging of the localization of drug delivery.
The volume of the solution is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of dendrimer-drug conjugate and volume of composition to best achieve the desired results. The person of ordinary skill in the art would routinely optimize the concentration of the therapeutic agent in the formulation to be administered and the volume to be administered to deliver a therapeutically effective dose based on factors such as the intended administration route, condition to be treated and characteristics of the subject being treated such as the severity of the condition to be treated, size and desired outcome of the treatment. The solubility of the dendrimer-drug conjugate in the solvent and the dose that would need to be administered to deliver such a dose can alter the volume that would be administered to a subject. There is no evidence of record as to the criticality of the solution volume being at least 100 µL.

Claims 1, 3 – 6 and 14 – 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36, 37 and 39 – 51 of copending Application No. 15/277,877 in view of Kannan et al. (US 2011/0034422).
The claims of US’877 recite compositions and methods to reduce or prevent inflammation by administration of a PAMAM dendrimer with surface groups such as hydroxyl groups, to which is conjugated an amino acid linker (claims 37 and 52). A functional moiety such as drugs or imaging agents can then be conjugated to the dendrimer (claim 37). The dendrimer can be generation 2 or higher (claim 45). Exemplified drugs include non-steroidal anti-inflammatories such as those at the end of the Markush group of claim 48 including N-acetyl cysteine. Excipients suitable for intravenous, intramuscular or subcutaneus administration can be present (claim 50), so the compositions are formulated for systemic delivery. Hydrogel nanoparticles of the dendrimers can also be prepared (claim 51), reading on instant claim 5.
The volume of the solution is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of dendrimer-drug conjugate and volume of composition to best achieve the desired results. The person of ordinary skill in the art would routinely optimize the concentration of the therapeutic agent in the formulation to be administered and the volume to be administered to deliver a therapeutically effective dose based on factors such as the intended administration route, condition to be treated and characteristics of the subject being treated such as the severity of the condition to be treated, size and desired outcome of the treatment. The solubility of the dendrimer-drug conjugate in the solvent and the dose that would need to be administered to deliver such a dose can alter the volume that would be administered to a subject. There is no evidence of record as to the criticality of the solution volume being at least 100 µL.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3 – 6 and 14 – 17  were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37 – 39, 41, 44, 49 – 52, 62 and 63 of copending Application No. 15/441,091 (reference application). Due to the abandonment of this application since the mailing of the previous Office Action, this rejection has been withdrawn. 

Claims 1, 3 – 6 and 14 – 17 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33 – 46 of copending Application No. 17/175,394 in view of Kannan et al. (US 2011/0034422). The claims of US’394 recite a composition comprising hydroxyl-terminated PAMAM dendrimers covalently linker or complexed to at least one chemotherapeutic agent (claim 33) or diagnostic agent (claim 41). Pharmaceutical compositions formulated for various systemic routes (enteral, parenteral, intravenous, intraperitoneal and subcutaneous) are also claimed (claims 44 – 46).
Conjugation of an anti-inflammatory or anti-angiogenic agent and the inclusion of the dendrimer conjugate in a liposome, microcapsule, nanoparticle or nanocapsules is not claimed.
Kannan et al. is discussed above. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to encapsulate the dendrimers of US’394 in a larger structures such as a microparticle or nanoparticle having the anti-inflammatory agent triamcinolone acetonide conjugated thereto.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Kannan et al. discloses that dendrimers conjugated to drugs can be encapsulated and incorporated into larger scaled structures such as microparticles, nanoparticles, liposomes, microcapsules or nanocapsules and that this can further enhanced sustained release. The active agent conjugated thereto will determine the functionality of the dendrimer and the person of ordinary skill in the art can select the appropriate active agent for a particular application.
The volume of the solution is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal concentration of dendrimer-drug conjugate and volume of composition to best achieve the desired results. The person of ordinary skill in the art would routinely optimize the concentration of the therapeutic agent in the formulation to be administered and the volume to be administered to deliver a therapeutically effective dose based on factors such as the intended administration route, condition to be treated and characteristics of the subject being treated such as the severity of the condition to be treated, size and desired outcome of the treatment. The solubility of the dendrimer-drug conjugate in the solvent and the dose that would need to be administered to deliver such a dose can alter the volume that would be administered to a subject. There is no evidence of record as to the criticality of the solution volume being at least 100 µL.
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618